Christine H. Chung, PLLC



October 1, 2020

To Be Filed Under Seal Pursuant
to Court Order of September 23, 2020

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
500 Pearl Street, Room 1050
New York, New York 10007-1312

                      Re: United States v. Victor Mones Coro
                                19 Cr. 144 (AKH)

Dear Judge Hellerstein:

       We write on behalf of Victor Mones Coro pursuant to the procedure the Court
outlined at the September 23, 2020 status conference. The press reported last
weekend a meaningful fact that the public presumptively has a right to know and
that defendants in this case have the right to reference in vindicating their own
rights: Alejandro Marin, the confidential source against defendants in this case, has
been charged with lying to federal agents. Even if Mr. Marin were to raise a concern
about his security—which to date he has not—continuing to seal the link between the
two cases after the cat has been let out of the bag cannot protect him. The complaint
the government chose to file publicly, moreover, has confirmed the identity of Mr.
Marin as a confidential source in this case to the very individuals it has speculated
may pose a threat to Mr. Marin. We respectfully submit that the government’s letters
and defense responses should be unsealed. 1

       Multiple media outlets, including the Washington Post and Spanish-language
press, reported this past weekend that Mr. Marin had been charged in a complaint in
the Southern District of Florida with making false statements to federal agents, and
also that Marin had been providing information in this case against Tarek El Aissami
and Samark Lopez Bello (two of the lead defendants). Examples of those accounts


1 Specifically, these include two sealed letters submitted by the government on
September 22 (one ex parte), one submitted by the government on September 23, and
government updates submitted on September 28 and September 30, (collectively, the
“Government Letters”), a letter submitted by Mr. Mones on September 25, 2020 (and
this letter), and a letter submitted by Mr. Orsini on September 25, 2020.
Honorable Alvin K. Hellerstein                                             October 1, 2020


       Much of the voluminous discovery the government has produced in the last
four months has related to Mr. Marin. The government charged Mr. Marin publicly,
through a complaint bearing the names of the AUSAs on this case. Further, while
the government drafted the complaint to carefully avoid mentioning Venezuela or
this case, the very transfer of Crime Proceeds described in that complaint is well
known to the lead defendants in this case. If the government had concerns about Mr.
Marin’s safety, it cannot reasonably have relied on protecting him by filing the
complaint it did, with the content it did.

       Because there is no valid interest furthered by sealing, we respectfully request
that the Government Letters and responding defense letters be unsealed. In our
view, the only material that need be redacted from the Government Letters and the
defense letters submitted to date is information the government and defense counsel
has provided to the Court about                      . We have annexed as Exhibit B
the only correspondence to date (including this letter) that in our view should be
redacted, showing the proposed redactions in highlighting. 4

      We also continue to request that the Government Letters and the responding
defense letters be docketed when received, noting “sealed” submissions and
accompanied by docketed, sealed findings where appropriate, and until unsealing is
ordered.

       We understand that from the Government Letters that the government may
agree to unsealing after Monday’s bail hearing for Mr. Marin, but we wished to set
forth our position that the hearing is irrelevant to the question of sealing before
Monday.




4 The docket sheet in the Southern District of Florida, and publicly filed documents there,
have referenced Mr. Marin’s claims to be suffering from COVID-19, and thus his medical
condition has already become public. See Exhibit C.



                                            3
Honorable Alvin K. Hellerstein                            October 1, 2020


Respectfully submitted,




Christine H. Chung                    Faith E. Gay
CHRISTINE H. CHUNG, PLLC              Jordan L. Weatherwax
14 Murray Street, #236                SELENDY & GAY PLLC
New York, New York 10007              1290 Avenue of the Americas
Telephone: 917-685-0423               New York, New York 10104
christine@thechunglawoffice.com       Telephone: 212-390-9000
                                      fgay@selendygay.com
                                      jweatherwax@selendygay.com


cc:   AUSA Amanda L. Houle
      AUSA Samuel Adelsberg
      Sabrina Schroff, Esq.




                                  4
10/1/2020                                            Informant arrested in Miami, key piece against Tareck El Aissami


                                                                                                         GOOGLE TRANSLATION
        Informant arrested in Miami, key piece against Tareck El
        AissamiAdvertisements
             miamimundo.com/informante-arrestado-en-miami-pieza-clave-contra-tareck-el-aissami




        Alejandro Marín, a Venezuelan-born pilot and businessman, was arrested on September 19
        in Miami on three charges of knowingly making false statements to US federal agents,
        according to documents released to the courts.

        Miami World / Diario Las Americas

        This key informant in a case against one of the Venezuelas dictator's closest collaborators,
        Nicolás Maduro, has been accused of lying to law enforcement officials, in a case involving
        millions of dollars that were transported on private planes in violation of sanctions imposed
        by the United States, according to information accessed by The Associated Press.

        The surprising twist could damage the case against Oil Minister Tareck El Aissami - whom
        the United States regards as one of Venezuela's most corrupt power brokers and give
        oxygen to the claims of the nation's socialist elite around that Americans are resorting to
        fabricated charges to try to achieve their goal of a power shift.

        It also comes after embarrassing revelations were made in another U.S. sanctions violation
        case, in which a federal judge vilified the same unit of Manhattan prosecutors targeting El
        Aissami for withholding exculpatory information about an Iranian businessman who is seen
        as the connection in the growing relations between the Islamic Republic and Venezuela.

        An affidavit that was with the Sept. 4 arrest warrant does not mention Venezuela or El
        Aissami.

        However, he accuses Marín of lying about the equivalent of $ 140,000 that disappeared from
        a package of 1.3 million euros in cash that he transported on a private plane to the United
        States in July 2018 on orders of federal authorities.

        Marin, 46, operates a charter business at Opa Locka Executive Airport in Miami Dade
        County, Florida. It was registered as a confidential source to help investigate then-vice
        president El Aissami and his alleged front man, businessman Samark López, according to a




https://miamimundo.com/informante-arrestado-en-miami-pieza-clave-contra-tareck-el-aissami/                                    1/2
10/1/2020                                            Informant arrested in Miami, key piece against Tareck El Aissami


                                                                                                  GOOGLE TRANSLATION
        person familiar with the case who spoke on condition of anonymity to discuss the ongoing
        investigation.

        The administration of President Donald Trump labeled the two men as drug traffickers in
        2017, seizing hundreds of millions of dollars from bank accounts in the United States, as well
        as two yachts, a private plane and a residence in Miami. All of this, he assured, was the result
        of illicit profits from cocaine shipments to Mexican cartels, which were coordinated at the
        highest level of the Venezuelan regime and army.

        He later accused them of having violated those same sanctions after they allegedly used US-
        based charter companies to organize private flights on US-registered aircraft to Russia,
        Turkey and Venezuela during Maduro's 2018 presidential campaign.

        Both men are on the U.S. Immigration and Customs Enforcement (ICE) list of the 10 Most
        Wanted Fugitives. The two have denied having committed any illegal action and López has
        unsuccessfully appealed to the Supreme Court to try to prevent the victims of kidnapping of
        Colombian rebels from seizing a part of the 318 million dollars of assets frozen in the United
        States. after being labeled as "drug traffickers" by the US Department of the Treasury.

        Tags: The Aissamivenezuela




https://miamimundo.com/informante-arrestado-en-miami-pieza-clave-contra-tareck-el-aissami/                              2/2
Exhibit B
9/30/2020                                                        https://app.pacerpro.com/cases/13549390/print



                                                                U.S. District Court
                                                         Southern District of Florida (Miami)
                                                  CRIMINAL DOCKET FOR CASE #: 1:20-mj-03659-JG-1

      Case title: USA v. Marin                                                                     Date Filed: 09/21/2020
       Other court case number:     20 MAG 9491 Southern District of New York

      Assigned to: Magistrate Judge Jonathan Goodman


      Defendant (1)

      Alejandro Javier Marin                                                      represented by   Noticing FPD-MIA
      21036-104                                                                                    305-530-7000
      YOB:1973 ENGLISH                                                                             Email: MIA_ECF@FD.org
                                                                                                   LEAD ATTORNEY
                                                                                                   ATTORNEY TO BE NOTICED
                                                                                                   Designation: Public Defender Appointment


      Pending Counts                                                                               Disposition

      None


      Highest Offense Level (Opening)

      None


      Terminated Counts                                                                            Disposition

      None


      Highest Offense Level (Terminated)

      None


      Complaints                                                                                   Disposition

      Warr/Comp/SDNY/18USC1001/False Statements to
      Federal Law Enforcement


      Plaintiff

      USA


        #                                                               Docket Text                                                               Date Filed

        1    Magistrate Removal of Complaint from Southern District of New York Case number in the other District 20 MAG 9491 as to               09/21/2020
             Alejandro Javier Marin (1). (yha) (Entered: 09/21/2020)

             Set/Reset Hearings as to Alejandro Javier Marin: Initial Appearance set for 9/25/2020 at 01:00 PM in Miami Division before MIA       09/22/2020
             Duty Magistrate. (fbn) (Entered: 09/22/2020)

             Set/Reset Hearings as to Alejandro Javier Marin: Report Re: Counsel Hearing/ Initial Appearance set for 9/23/2020 at 01:00 PM in     09/23/2020
             the Miami Division before MIA Duty Magistrate. (fbn) (Entered: 09/23/2020)

        2    Invocation of Right to Silence and Counsel by Alejandro Javier Marin (Dunham, Christian) (Entered: 09/23/2020)                       09/23/2020

        8    Minute Order for proceedings held before Magistrate Judge Jonathan Goodman: Status Conference in re: Initial Appearance as to        09/23/2020
             Alejandro Javier Marin held on 9/23/2020., ( Initial Appearance set for 9/25/2020 01:00 PM in Miami Division before MIA Duty
             Magistrate). (Digital JG-01-9-23-20-ZOOM) Signed by Magistrate Judge Jonathan Goodman on 9/23/2020. (nf) (Entered:
             09/24/2020)

             Set/Reset Hearings as to Alejandro Javier Marin: Initial Appearance set for 9/25/2020 at 01:00 PM in the Miami Division before MIA   09/24/2020
             Duty Magistrate. Modified on 9/24/2020 (fbn). (Entered: 09/24/2020)




https://app.pacerpro.com/cases/13549390/print                                                                                                              1/2
9/30/2020                                                          https://app.pacerpro.com/cases/13549390/print

        #                                                                 Docket Text                                                                    Date Filed

        5   Notice of Filing Counsel's Email.The Local Rules prohibit attorneys from sending communications directly to the Court. Defense               09/24/2020
            counsel's email, although copied to the prosecutor, is a prohibited communication. It should have been publicly filed as a succinct
            motion. The Undersigned is confident that counsel did not intend to violate the Local Rules. So, rather than striking it, I am uploading
            it on the public CM/ECF record, so that there is a paper trail (or digital trail) of the communication. (fbn) Modified on 9/24/2020 (fbn).
            (Entered: 09/24/2020)

        6   PAPERLESS ORDER as to Alejandro Javier Marin, Initial Appearance set for 9/25/2020 at 01:00 PM in the Miami Division before                  09/24/2020
            MIA Duty Magistrate. The United States Attorney's Office is directed to coordinate with BOP officials at FDC Miami immediately and
            make all efforts to arrange for FDC to arrange a phone call between defense counsel (AFPD, Christian Dunham) and the Defendant
            for later today AND to ask that definitive COVID-19 test results be provided as soon as possible, so that the Court can hopefully hold
            Defendant's often-delayed "first appearance" tomorrow, September 25, 2020, at 1:00 p.m. The AUSA shall be prepared to discuss
            all steps taken to accomplish this directive. Signed by Magistrate Judge Jonathan Goodman on 9/24/2020. (fbn) (Entered:
            09/24/2020)

        7   Clerks Notice of Docket Correction. Document 3 and 4 Restricted Due to Error. (fbn) (Entered: 09/24/2020)                                    09/24/2020

        9   Minute Order for proceedings held before Magistrate Judge Jonathan Goodman: Initial Appearance as to Alejandro Javier Marin                  09/25/2020
            held on 9/25/2020. Date of Arrest or Surrender: 9/19/20. Deft consents to VTC. Govt req PTD. Detention Hearing set for 9/30/2020
            01:30 PM in Miami Division before MIA Duty Magistrate. Removal Hearing set for 9/30/2020 01:30 PM in Miami Division before MIA
            Duty Magistrate. Attorney added: Noticing FPD-MIA for Alejandro Javier Marin (Digital JG_01_09-25-2020/ZOOM) Signed by
            Magistrate Judge Jonathan Goodman on 9/25/2020. (dgj) (Entered: 09/28/2020)

       10   NOTICE OF HEARING as to Alejandro Javier Marin: Removal Hearing and Detention Hearing RESET for 10/5/2020 01:30 PM in                        09/29/2020
            Miami Division before MIA Duty Magistrate. (mdc) (Entered: 09/29/2020)




https://app.pacerpro.com/cases/13549390/print                                                                                                                     2/2
Case 1:20-mj-03659-JG Document 1 Entered on FLSD Docket 09/21/2020 Page 2 of 8



 Approved: __________________________________
           Samuel Adelsberg / Amanda Houle
           Assistant United States Attorneys

 Before:    HONORABLE JAMES L. COTT
            United States Magistrate Judge
            Southern District of New York

 - - - - - - - - - - - - - - - - - x
                                   :            20 MAG 9491
 UNITED STATES OF AMERICA          :           COMPLAINT
                                   :
           - v. -                  :           Violations of
                                   :           18 U.S.C. § 1001
 ALEJANDRO JAVIER MARIN,           :
                                   :
                     Defendant.    :           COUNTY OF OFFENSE:
                                   :           NEW YORK
 - - - - - - - - - - - - - - - - - x

 SOUTHERN DISTRICT OF NEW YORK, ss.:

            TIMOTHY MCCANN, being duly sworn, deposes and says that
 he is a Special Agent with Homeland Security Investigations (“HSI")
 and charges as follows:

                              COUNT ONE
            (Making a False Statement to a Federal Agent)

           1.   On or about August 18, 2020, in the Southern
 District of New York and elsewhere, ALEJANDRO JAVIER MARIN, the
 defendant, in a matter within the jurisdiction of the executive
 branch of the Government of the United States, knowingly and
 willfully falsified, concealed, and covered up material facts by
 trick, scheme, and device, and made materially false, fictitious,
 and fraudulent statements and representations, to wit, when
 questioned by an HSI agent about whether MARIN had ever received
 a sum of approximately $140,000 that was owed to the U.S.
 Government, MARIN claimed that he had not received any of the
 money, when in fact he had.

           (Title 18, United States Code, Section 1001(a).)
Case 1:20-mj-03659-JG Document 1 Entered on FLSD Docket 09/21/2020 Page 3 of 8



                              COUNT TWO
            (Making a False Statement to a Federal Agent)

           2.   On or about August 27, 2020, in the Southern
 District of New York, ALEJANDRO JAVIER MARIN, the defendant, in a
 matter within the jurisdiction of the executive branch of the
 Government of the United States, knowingly and willfully
 falsified, concealed, and covered up material facts by trick,
 scheme, and device, and made materially false, fictitious, and
 fraudulent statements and representations, to wit, MARIN told HSI
 agents that the individual referred to herein as “Individual-1”
 never asked MARIN for permission to take money from a package
 containing criminally derived proceeds (the “Crime Proceeds”) when
 in fact MARIN had agreed that Individual-1 could take funds from
 the package.

          (Title 18, United States Code, Section 1001(a).)
                             COUNT THREE
            (Making a False Statement to a Federal Agent)

           3.   On or about August 27, 2020, in the Southern
 District of New York, ALEJANDRO JAVIER MARIN, the defendant, in a
 matter within the jurisdiction of the executive branch of the
 Government of the United States, knowingly and willfully
 falsified, concealed, and covered up material facts by trick,
 scheme, and device, and made materially false, fictitious, and
 fraudulent statements and representations, to wit, MARIN told HSI
 agents that he had never prepared a package of money for
 Individual-1 when in fact MARIN had.

          (Title 18, United States Code, Section 1001(a).)
           The bases for my knowledge and for the foregoing charges
 are, in part, as follows:
           4.    I am a Special Agent with HSI. This affidavit is
 based upon my conversations with law enforcement officers, my
 discussions with ALEJANDRO JAVIER MARIN, the defendant, described
 herein, my review of electronic messages from MARIN’s phone, as
 well as my review of banking records. Because this affidavit is
 being submitted for the limited purpose of establishing probable
 cause, it does not include all the facts that I have learned during
 the course of the investigation. Where the actions, statements,
 and conversations of others are reported herein, they are reported
 in substance and in part, except where otherwise indicated.




                                      2
Case 1:20-mj-03659-JG Document 1 Entered on FLSD Docket 09/21/2020 Page 4 of 8



     The Defendant’s Undisclosed Diversion of Criminal Proceeds to a
                            Foreign Associate
           5.   Based on my participation in this investigation, my
 review of law enforcement reports, my conversations with law
 enforcement officers, my review of electronic messages sent and
 received by ALEJANDRO JAVIER MARIN, the defendant, and my review
 of bank records provided to HSI by MARIN, I know the following, in
 substance and in part:

                a.   In or about January 2018, MARIN signed an
 agreement to act as a confidential source for HSI. As part of his
 work as a confidential source, MARIN assisted in an investigation
 relating to illicit transactions and other illegal activities by
 co-conspirators located in the United States as well as abroad.

                b.   In or about June 2018, targets of the
 investigation (the “Targets”) agreed to transport criminally
 derived proceeds, i.e., the above-referenced Crime Proceeds, into
 the United States on a private plane. HSI agents directed MARIN
 to retrieve the Crime Proceeds from the Targets and fly the plane
 carrying the Crime Proceeds into the United States. HSI agents
 advised MARIN that the Crime Proceeds would then be seized by HSI
 and forfeited to the United States.

                c.   On or about July 3, 2018, MARIN sent a
 photograph to an HSI agent of the Crime Proceeds. The photograph
 displayed six packages, each labeled with a name and amount of
 money in Euros (the “Packages”). The total value of Euros listed
 on the Packages was 1,297,500 Euros. One package in particular
 listed “MARIN” and the amount “999,400 EURO” (“Package-1”).

                d.   Also on or about July 3, 2018, MARIN exchanged
 electronic messages with a foreign associate (“Individual-1”)
 indicating that MARIN had the Packages delivered to Individual-1. 1
 Individual-1 then wrote to MARIN that a “football partner”
 associated with Individual-1 needed “100 in cash” that would be
 paid back to a company owned by MARIN (the “Company”) in
 approximately one month. MARIN responded, “you call the shots”
 and directed Individual-1 to “[g]ive me today’s exchange rate and
 close it with the first ones that you have there.” Based on my


 1 HSI forensically imaged MARIN’s phones with his consent in or
 about October 2018 and April 2019. The messages exchanged between
 MARIN and Individual-1 described herein were written in Spanish.
 English language translations provided herein are based on draft
 translations that are subject to change.

                                      3
Case 1:20-mj-03659-JG Document 1 Entered on FLSD Docket 09/21/2020 Page 5 of 8



 participation in this investigation and my review of               MARIN’s
 messages with Individual-1, I believe Individual-1 was              asking
 MARIN whether he could take money from the Packages                for an
 individual associated with a foreign soccer team and MARIN         agreed.

                e.   On or about July 25, 2018, MARIN wrote to
 Individual-1 that a “package” was “getting done” for Individual-1
 in the amount of “514,000” Euros.

                f.   On or about July 26, 2018, MARIN transported
 the Packages into the United States via a private plane.      Upon
 receiving the Packages, HSI agents observed that Package-1 had
 been opened and appeared to contain less than the “999,400 EURO”
 listed on the front of the package. While HSI did not record the
 amount of money in Package-1 in particular, based on my review of
 law enforcement reports and my discussions with HSI agents, I know
 that the Packages in total contained 829,200 Euros, not the
 1,297,500 Euros listed on the Packages, and that Package-1 was the
 only package that appeared to have been opened.

                g.   On or about July 27, 2018, in response to
 questioning by an HSI agent regarding Package-1, MARIN stated, in
 substance and in part, that Package-1 had been opened by
 Individual-1, who MARIN said he had entrusted with safekeeping the
 Crime Proceeds outside the United States. MARIN further stated,
 in substance and in part, that he believed he could convince
 Individual-1 to repay approximately $140,000 toward the money
 missing from Package-1. HSI agents instructed MARIN to assist in
 recovering that approximately $140,000, which the HSI agents made
 clear would then be seized by HSI. HSI agents instructed MARIN to
 have Individual-1 wire the $140,000 to a U.S. bank account
 controlled by HSI (the “Account”).

                h.   On or about August 6 and August 7, 2018, MARIN
 told an HSI agent that Individual-1 had attempted to wire the
 $140,000 in two installments to the Account but the wires were
 rejected, which is consistent with electronic messages recovered
 by law enforcement from MARIN’s phone.

                i.   On or about January 28, 2019, the Company
 (which was owned by MARIN) received a wire transfer in the amount
 of $39,955.

                 j.  Also on or about January 28, 2019, MARIN sent
 an electronic message to Individual-1 stating, “My buddy, the 40k
 came in today.”


                                      4
Case 1:20-mj-03659-JG Document 1 Entered on FLSD Docket 09/21/2020 Page 6 of 8



                k.   On or about June 5, 2019, the Company received
 a wire transfer from an organization connected to Individual-1
 that is affiliated with a foreign soccer team (the “Organization”)
 in the amount of $90,000.

                l.   As detailed below, MARIN did not timely
 disclose that he recovered approximately $130,000 toward the money
 missing from Package-1, MARIN kept the money, and MARIN made false
 statements to HSI regarding his receipt of the money and his
 corresponding dealings with Individual-1.

   The Defendant’s False Statements During August 2020 Telephone
                           Calls with HSI
           6.   In or about August 2020, I participated in a series
 of telephone calls with ALEJANDRO JAVIER MARIN, the defendant, and
 representatives from the U.S. Attorney’s Office.      Based on my
 participation in those calls, and my review of my contemporaneous
 notes, I know the following, in substance and in part:

                a.   During an August 6, 2020 telephone call, a
 representative from the U.S. Attorney’s Office advised MARIN that
 it is a crime to lie to HSI agents.      MARIN responded that he
 understood.

                b.   During an August 18, 2020 telephone call,
 MARIN stated, in substance and in part, that Individual-1 never
 asked MARIN for permission to take money from the Packages. MARIN
 further stated, in substance and in part, that Individual-1 agreed
 to wire approximately $140,000 as partial repayment for the money
 taken from Package-1; that the wire transfer was supposed to be
 paid on Individual-1’s behalf by a company associated with a
 foreign soccer team; and that MARIN never received the wire
 transfer.

                c.   During an August 21, 2020 telephone call,
 MARIN reiterated, in substance and in part, that Individual-1
 agreed to wire MARIN approximately $140,000 as partial repayment
 for the money taken from Package-1, but that Individual-1 never
 provided MARIN that money. MARIN further stated, in substance and
 in part, that he never received any benefit from Individual-1 in
 connection with the money that was taken from Package-1.

          The Defendant’s False Statements to HSI During an
                      August 27, 2020 Interview
           7.  On or about August 27, 2020, I participated in an
 interview of ALEJANDRO JAVIER MARIN, the defendant, at an HSI

                                      5
Case 1:20-mj-03659-JG Document 1 Entered on FLSD Docket 09/21/2020 Page 7 of 8



 office in Manhattan, New York. Based on my participation in that
 interview, and my review of a recording of the interview, I know
 the following, in substance and in part:

                a.   At the start of the interview, I reminded
 MARIN that it is a crime to lie to HSI agents.

                b.   During the interview, MARIN continued to
 indicate, as he did during the August 2020 calls described above,
 that he had not recovered from Individual-1 any of the money
 missing from Package-1.

                c.   MARIN       further    stated   the    following,    in
 substance and in part:

                 i.  MARIN never provided Individual-1 cash, and
 never created a package of cash for Individual-1; and

                ii.  Individual-1 never asked MARIN for permission
 to open Package-1 or take money from it.


               The Defendant’s August 28, 2020 Admission
           8.    On or about August 28, 2020, I received a telephone
 call from ALEJANDRO JAVIER MARIN, the defendant.       Based on my
 participation in that call, and my review of a recording of that
 call, I know that MARIN stated, in substance and in part, that,
 after further consideration and consultation with his accountant,
 he now recalled that he had in fact received approximately $130,000
 from Individual-1 as payment for the money that was missing from
 Package-1. MARIN further stated, in substance and in part, that
 he had received approximately $130,000 from Individual-1 via two
 wire transfers to the Company in January and June 2019, and that
 at least a portion of the money was received from the Organization
 on behalf of Individual-1.




                                      6
Case 1:20-mj-03659-JG Document 1 Entered on FLSD Docket 09/21/2020 Page 8 of 8



      WHEREFORE, deponent respectfully requests that a warrant be
 issued for the arrest of ALEJANDRO JAVIER MARIN, the defendant,
 and that he be imprisoned or bailed, as the case may be.



                                     /s/ Timothy McCann
                                    _______________________________
                                    TIMOTHY MCCANN
                                    Special Agent
                                    Homeland Security Investigations



 Sworn to me through the
 transmission of this Complaint
 by reliable electronic means, pursuant to
 Federal Rule of Criminal Procedure 4.1,
 this 4th day of September, 2020




                                      7
      Case 1:20-mj-03659-JG Document 5 Entered on FLSD Docket 09/24/2020 Page 1 of 1


Trina Bynum-Stinson

From:                 Christian Dunham <Christian_Dunham@fd.org>
Sent:                 Thursday, September 24, 2020 9:24 AM
To:                   Trina Bynum-Stinson
Cc:                   Landon, Quinshawna (USAFLS); Houle, Amanda (USANYS)
Subject:              Alejandro Javier Marin (Reg # 21036-104) 20-3659-GOODMAN


Good morning Trina,

I am emailing you about the above named defendant. Could you please forward this email to Judge Goodman this
morning? I have cc’d both the SDFL duty AUSA and the SDNY AUSA who is prosecuting the case.

Your honor, we are requesting the court’s assistance in the above styled cause. As you will remember from yesterday’s
court appearance, Mr. Marin was arrested on Saturday September 19, 2020 here in the Southern District of Florida.
However, due to a possible COVID‐19 diagnosis he has been placed into an isolation unit at FDC‐Miami and has yet to
appear for his initial appearance. We had scheduled a legal phone call with Mr. Marin for this morning at 8:30am.
However, FDC‐Miami did not execute the scheduled legal call. Accordingly, we are now on day five of the defendant
being in custody with no contact with the court and no contact with a lawyer concerning his pending legal matters. We
are requesting for the Court to assist us in scheduling a legal phone call with the above named client as soon as possible.
Thank you for your kind assistance with this matter.

Christian Dunham
AFPD




                                                             1
([KLELW &
       Accordingly, the Government respectfully requests that any discussion of the Confidential
Source or his arrest at the upcoming conference for Michols Orsini Quintero not identify the
Confidential Source by name. Because public disclosure of this letter would identify the
Confidential Source in this case as the defendant charged in the attached Complaint, the
Government respectfully submits this letter under seal.


                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney


                                            By:       /s/
                                                   Samuel S. Adelsberg
                                                   Amanda L. Houle
                                                   Assistant United States Attorneys
                                                   (212) 637-2492 / 2194

Cc:    Sabrina Shroff, Esq. (counsel for Michols Orsini Quintero)
       (Via Email)
Christine H. Chung, PLLC



October 1, 2020

To Be Filed Under Seal Pursuant
to Court Order of September 23, 2020

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
500 Pearl Street, Room 1050
New York, New York 10007-1312

                      Re: United States v. Victor Mones Coro
                                19 Cr. 144 (AKH)

Dear Judge Hellerstein:

       We write on behalf of Victor Mones Coro pursuant to the procedure the Court
outlined at the September 23, 2020 status conference. The press reported last
weekend a meaningful fact that the public presumptively has a right to know and
that defendants in this case have the right to reference in vindicating their own
rights: Alejandro Marin, the confidential source against defendants in this case, has
been charged with lying to federal agents. Even if Mr. Marin were to raise a concern
about his security—which to date he has not—continuing to seal the link between the
two cases after the cat has been let out of the bag cannot protect him. The complaint
the government chose to file publicly, moreover, has confirmed the identity of Mr.
Marin as a confidential source in this case to the very individuals it has speculated
may pose a threat to Mr. Marin. We respectfully submit that the government’s letters
and defense responses should be unsealed.1

       Multiple media outlets, including the Washington Post and Spanish-language
press, reported this past weekend that Mr. Marin had been charged in a complaint in
the Southern District of Florida with making false statements to federal agents, and
also that Marin had been providing information in this case against Tarek El Aissami
and Samark Lopez Bello (two of the lead defendants). Examples of those accounts


1 Specifically, these include two sealed letters submitted by the government on
September 22 (one ex parte), one submitted by the government on September 23, and
government updates submitted on September 28 and September 30, (collectively, the
“Government Letters”), a letter submitted by Mr. Mones on September 25, 2020 (and
this letter), and a letter submitted by Mr. Orsini on September 25, 2020.
Honorable Alvin K. Hellerstein                                             October 1, 2020


       Much of the voluminous discovery the government has produced in the last
four months has related to Mr. Marin. The government charged Mr. Marin publicly,
through a complaint bearing the names of the AUSAs on this case. Further, while
the government drafted the complaint to carefully avoid mentioning Venezuela or
this case, the very transfer of Crime Proceeds described in that complaint is well
known to the lead defendants in this case. If the government had concerns about Mr.
Marin’s safety, it cannot reasonably have relied on protecting him by filing the
complaint it did, with the content it did.

       Because there is no valid interest furthered by sealing, we respectfully request
that the Government Letters and responding defense letters be unsealed. In our
view, the only material that need be redacted from the Government Letters and the
defense letters submitted to date is information the government and defense counsel
has provided to the Court about                      . We have annexed as Exhibit B
the only correspondence to date (including this letter) that in our view should be
redacted, showing the proposed redactions in highlighting.4

      We also continue to request that the Government Letters and the responding
defense letters be docketed when received, noting “sealed” submissions and
accompanied by docketed, sealed findings where appropriate, and until unsealing is
ordered.

       We understand that from the Government Letters that the government may
agree to unsealing after Monday’s bail hearing for Mr. Marin, but we wished to set
forth our position that the hearing is irrelevant to the question of sealing before
Monday.




4 The docket sheet in the Southern District of Florida, and publicly filed documents there,
have referenced Mr. Marin’s claims to be suffering from COVID-19, and thus his medical
condition has already become public. See Exhibit C.



                                            3
Honorable Alvin K. Hellerstein                            October 1, 2020


Respectfully submitted,




Christine H. Chung                    Faith E. Gay
CHRISTINE H. CHUNG, PLLC              Jordan L. Weatherwax
14 Murray Street, #236                SELENDY & GAY PLLC
New York, New York 10007              1290 Avenue of the Americas
Telephone: 917-685-0423               New York, New York 10104
christine@thechunglawoffice.com       Telephone: 212-390-9000
                                      fgay@selendygay.com
                                      jweatherwax@selendygay.com


cc:   AUSA Amanda L. Houle
      AUSA Samuel Adelsberg
      Sabrina Schroff, Esq.




                                  4
